                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


MICHAEL DEMOND LAWSON,

               Petitioner,
v.                                                              Case Number 17-12853
                                                                Honorable Thomas L. Ludington
SHANE JACKSON,

            Respondent.
________________________________________/

 ORDER DENYING PETITIONER’S MOTION TO RESCIND DISMISSAL, TO STAY
         PROCEEDINGS, TO HOLD PETITION IN ABEYANCE, AND
DIRECTING THE CASE TO BE RE-OPENED AND THE CASE CAPTION AMENDED

       On August 28, 2017, petitioner Michael Demond Lawson, a state prisoner at the Carson

City Correctional Facility in Carson City, Michigan, filed a pro se petition for the writ of habeas

corpus. The pleading challenges Petitioner’s Wayne County, Michigan convictions for second-

degree murder, see Mich. Comp. Laws § 750.317, and assault with intent to commit murder, see

Mich. Comp. Laws § 750.83. Petitioner argued in the petition that: (1) the trial court denied his

right of confrontation when the court permitted the prosecution to admit a witness’s prior

testimony; (2) his trial attorney was ineffective for failing to move for a separate jury from that of

Petitioner’s co-defendant; (3) there was insufficient evidence to support his convictions, and the

jury’s verdict was against the great weight of the evidence; and (4) the trial judge deprived him of

a fair trial by refusing to recuse himself. See Dkt. 1, p. 3.

       Petitioner indicated in his habeas petition that he raised his first three habeas claims in the

Michigan Court of Appeals and in the Michigan Supreme Court, but that he raised his fourth claim

only in the Michigan Supreme Court. See id., pp. 3-4. The Court concluded from these allegations

that Petitioner had failed to exhaust state remedies for his fourth claim. Accordingly, on October
25, 2017, the Court directed Petitioner to inform the Court how he wanted to proceed with his

“mixed” petition of exhausted and unexhausted claims. The Court gave Petitioner two options:

he could ask for a dismissal of the petition without prejudice or he could voluntarily dismiss his

unexhausted fourth claim and have the Court address his first three claims. See Dkt. 5, p. 4.

       Petitioner responded to the Court’s order by filing a motion to amend his habeas petition.

See Dkt. 6. He stated that he wanted the Court to dismiss his unexhausted fourth claim and to have

the Court adjudicate his other three claims. Id., p. 1. On January 17, 2018, the Court granted

Petitioner’s motion to amend, dismissed his unexhausted fourth claim, and directed the State to

file a response to the habeas petition. See Dkt. 7.

       Petitioner subsequently moved to dismiss his habeas petition without prejudice. See Dkt.

9. He stated that, in light of new information, he wanted the Court to ignore his prior motion to

amend and, instead, to dismiss his habeas petition without prejudice so that he could file a post-

conviction motion in state court. Id., p. 2. The Court granted Petitioner’s motion to dismiss

without prejudice and closed this case. See Dkt. 10.

       Petitioner subsequently moved to have the Court rescind its order of dismissal and to stay

his federal case. See Dkt. 11. He explained in his motion that the Michigan Court of Appeals had

remanded his case to the trial court on a sentencing issue and that one of the issues on remand

would be whether the trial court sentenced Petitioner on accurate information. Petitioner asked

the Court to hold his habeas petition in abeyance pending resolution of the sentencing issue on

remand and then to allow him to amend his petition. See id., pp. 2-3.

       Before the Court could address Petitioner’s motion, he filed another habeas petition

challenging his Wayne County convictions for second-degree murder and assault with intent to

commit murder. See Lawson v. Rewerts, No. 18-cv-13150 (E.D. Mich. Oct. 9, 2018). The 2018



                                                 2 
 
petition raised the first three claims that Petitioner presented to the Court in this case and a fourth

claim regarding the scoring of an offense variable at his sentencing. The case was randomly

assigned to Chief Judge Denise Page Hood and then reassigned to this Court as a companion to

this 2017 case.

        This Court then construed the 2018 petition as a request to proceed with this 2017 case.

The Court closed the 2018 case and directed the Clerk of Court to file the 2018 petition in this

case. See Dkt. 7 in case number 18-cv-13150. Petitioner has not objected to that order.

Accordingly, the 2018 petition will be construed as amending the 2017 petition.

        Accordingly, it is ORDERED that the motion requesting the Court to rescind its order of

dismissal, to stay proceedings, and to hold the petition in abeyance (Dkt. 11) is DENIED as moot.

        It is further ORDERED that the 2018 petition (Dkt. 12) is an amendment to the 2017

petition (Dkt. 1).

        It is further ORDERED that the Clerk of Court shall re-open this case and amend the

caption and docket for this case to show that Petitioner’s current warden at the Carson City

Correctional Facility is Randee Rewerts. The new caption for this case shall read Michael Demond

Lawson v. Randee Rewerts.

        It is further ORDERED that if Petitioner chooses to file a reply to the State’s response

(Dkt. 13), he must do so on or before February 15, 2019.



        Dated: January 3, 2019                                 s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                                  3 
 
                             PROOF OF SERVICE

    The undersigned certifies that a copy of the foregoing order was served
    upon each attorney or party of record herein by electronic means or first
    class U.S. mail on January 3, 2019.

                                        s/Kelly Winslow
                                        KELLY WINSLOW, Case Manager



                                     




                                         4 
 
